DETAILED ACTION
	This is the second office action for US Application 17/118,877 for a Vehicle Seat Having a Suspension Unit for Cushioning Rolling and Vertical Suspension Movements.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2 September 2021.
Applicant's election with traverse of Species I in the reply filed on 2 September 2021 is acknowledged.  The traversal is on the ground(s) that examination of all of the claims would not result in a serious search and/or examination burden.  This is not found persuasive because as noted in the previous action, the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one hand" in lines 9 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the other hand" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The wording “on one hand” and “on the other hand” are figures of speech that should be deleted from the claims.
Claims 3 and 4 recite the limitation “a range ]0; 90 degrees”. The language appears to be a typo and it is not clear what the language is attempting to claim.
Claim 5 recites the limitation "the second axis of rotation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the third axis of rotation" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the one hand" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
12 recites the limitation "the other hand" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,169,112 to Boyles et al.  Regarding claim 1, Boyles et al. discloses a vehicle seat comprising a suspension unit for cushioning rolling and vertical suspension movements of the vehicle seat.  The vehicle seat has a vehicle seat upper part (14) and a vehicle seat lower part (12).  The vehicle seat upper part and the vehicle seat lower part are connected by means of the suspension unit so that the vehicle seat upper part and the vehicle seat lower part are movable relative to one another (at 64).  The suspension unit has a scissor arrangement (18) having a first scissor arm (60) and a second scissor arm (62).  The suspension unit is connected rotatably about a first axis .  
Regarding claim 3, the first angle and the second angle each have a value ranging from 0 to 90 degrees.  Regarding claim 6, the first axis of rotation is defined by a shaft (40).
Regarding claim 12, Boyles et al. discloses a vehicle seat having a suspension unit for cushioning rolling and vertical suspension movements of the vehicle seat.  The vehicle seat has a vehicle seat upper part (14) and a vehicle seat lower part (12).  The vehicle seat upper part and the vehicle seat lower part are connected by means of the suspension unit so that the vehicle seat upper part and the vehicle seat lower part are movable relative to one another (at 64).  The suspension unit has a scissor arrangement (18) having a first scissor arm (60) and a second scissor arm (62).  The suspension unit is connected rotatably about a first axis of rotation (38) to the vehicle seat lower part and comprises a first spring element (20).  The first spring element is connected to the vehicle seat lower part and the vehicle seat upper part, and the first spring element is arranged at a first angle to a vehicle seat width direction and at a second angle to a vehicle seat height direction.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyles et al.  Regarding claims 2 and 4, Boyles et al. does not disclose the suspension unit as comprising a second spring element connected in the same manner as the first spring element.  However, the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  It would have been obvious to one of ordinary skill in the art at the effective filing date of the present invention to have duplicated the first spring element to provide an additional spring element, which would provide the expected result of increased dampening.

Allowable Subject Matter
Claims 5, 7 and 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9937832 to Haller
US 2013/0306825 to Brodersen
US 2019/0009697 to Lorey et al.
US 2014/0131452 to Hodefield et al.
US 2015/0232004 to Haller et al.
US 5735509 to Gryp et al.
US 8585004 to Roeglin et al.
The above prior art discloses various vehicle seat supports.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M MARSH whose telephone number is (571)272-6819.  The examiner can normally be reached on Mon-Thurs 9 am-7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEVEN M. MARSH
Primary Examiner
Art Unit 3632



/STEVEN M MARSH/Primary Examiner, Art Unit 3632